DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 objected to because of the following informalities:  the claim appears to have a typographical error in line 11, "and the second fuse terminal." The period should be a comma.  Appropriate correction is required.
Response to Arguments
Regarding arguments about all the claims applicant's arguments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Delpech et al. US 6271574 in view of Wu et al. US 2015/0067620.

Re claim 1, Delpech teaches a semiconductor device having a fuse structure (20, fig8, col3 line 45), comprising: 
a region of semiconductor material (41 same material as 13, fig 1 and 9, col1 line 30-35 and col6 line 20) having a first major surface (top surface of 41 facing 42, fig9); 
a first dielectric region (42, fig9, col6 line 22) over the first major surface; 
a first fuse terminal (3, fig8, col3 line 61) over a first part of the first dielectric region (part of 42 directly under 3, fig8 and 9); 
a second fuse terminal (4, fig8, col3 line 61) over a second part of the first dielectric region (part of 42 directly under 4, fig8 and 9) and spaced apart from the first fuse terminal to provide a gap region (region between 4 and 3 in B-B’, fig8); 
a fuse body (21, fig8, col3 line 62) over a third part of the first dielectric region (part of 42 directly under 21, fig8 and 9) interposed between and connected to the first fuse terminal and the second fuse terminal; and 
a first dummy structure (22, fig8 and 9, col5 line62) over the first dielectric region in the gap region on a first side of the fuse body (22 on B side of B-B’, fig8), the first dummy structure spaced apart and electrically isolated from the fuse body, the first fuse terminal, and the second fuse terminal (fig8), 
Delpech  does not explicitly show wherein: the first fuse terminal has first fuse terminal first edges that are parallel to the fuse body; the first fuse terminal has a first fuse terminal second edge extending between the first fuse terminal first edges and connected to a first end of the fuse body; the second fuse terminal has second fuse terminal first edges that are parallel to the fuse body; the second fuse terminal has a second fuse terminal second edge extending between second fuse terminal first edges and connected to a second end of the fuse body; the first fuse terminal first edges, the first fuse terminal second edge, the second fuse terminal first edges, and the second fuse terminal second edge define a perimeter for the gap region in a plan view; and the first dummy structure is inside the perimeter.
Wu teaches the first fuse terminal (101 and 107, fig1, [28]) has first fuse terminal first edges (side of 101 facing top and bottom of page, fig1) that are parallel to the fuse body (105, fig1, [21]); the first fuse terminal has a first fuse terminal second edge (side of 107, fig1, [28]) extending between the first fuse terminal first edges (side of 101 facing top and bottom of page, fig1) and connected to a first end of the fuse body (left side of 105 adjacent to 107, fig1, [28]); the second fuse terminal (103 and 109, fig1, [28]) has second fuse terminal first edges (side of 103 facing top and bottom of page, fig1) that are parallel to the fuse body (105, fig1, [21]); the second fuse terminal has a second fuse terminal second edge (side of 109, fig1, [28]) extending between second fuse terminal first edges and connected to a second end of the fuse body; the first fuse terminal first edges, the first fuse terminal second edge, the second fuse terminal first edges, and the second fuse terminal second edge define a perimeter (space holding 110a/b, 120a/b and 130a/b, fig1, [24, 26]) for the gap region in a plan view (fig1); and the first dummy structure (110a, 120a and 130a, fig1, [24, 26]) is inside the perimeter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Delpech and Wu to change the dummy structure of Delpech to multiple dummy patterns as in Wu to reduce variation in critical dimension of central fuse pattern (Wu, [22]) as well as ensure local pattern density (Wu, [24]).

Re claim 3, Delpech in view of Wu teaches the device of claim 1, further comprising: a second dummy structure (Wu, 110b, 120b and 130b, fig1, [24, 26]) over the first dielectric region (Delpech, 42, fig9, col6 line 22) in the gap region (Delpech, region between 4 and 3 along B-B’, fig8) on a second side wherein : the second dummy structure is inside the perimeter (change Delpech 23 to Wu 110b-130b).
Re claim 4, Delpech in view of Wu teaches the device of claim 1, wherein: the first dummy structure comprises a rectangular shape (Wu, 120b or 130b, fig1, [24, 26]) and is spaced apart from the fuse body at an edge-to-edge spacing in a range from about 0.3 microns to about 0.7 microns (Delpech, Wmin=0.25µm, col1 line 46 and col5 line 45-60).
Re claim 5, Delpech in view of Wu teaches the device of claim 1, wherein the fuse body (Delpech, 21, fig8, col3 line 62) comprises: a semiconductor material (Delpech, polysilicon, col6 line 5-15); and a silicide layer (Delpech, 46, fig9, col6 line 30-35) over the doped semiconductor material.
Re claim 6, Delpech in view of Wu teaches the device of claim 5, wherein: the silicide layer comprises cobalt silicide (Delpech, 46, fig9, col6 line 10-20), nickel silicide, or titanium silicide (Delpech, 46, fig9, col6 line 10-20).
Re claim 7, Delpech in view of Wu teaches the device of claim 1, wherein the fuse body comprises: a first fuse body end (Wu, 405d, fig4D) connected to the first fuse terminal (Wu, 410d, fig4D); a second fuse body end (Wu, 405d located on the other side, fig4D) connected to the second fuse terminal (Wu, 103 of fig1 with shape of 401d and as in fig4D); and a first pair of flared portions (Wu, 407d, fig4D) disposed on opposite sides of the fuse body proximate to the first fuse body end so that the fuse body widens in a plan view proximate to where the fuse body connects to the first fuse terminal (Wu, fig1 and fig4D), and wherein: the first fuse terminal second edge is perpendicular to the fuse body (side edge of 401d facing 405d, fig4D); and the first pair of flared portions are connected to the first fuse terminal second edge at a location spaced part from the first fuse terminal first edges (Wu, fig4D).
Re claim 8, Delpech in view of Wu teaches the device of claim 7, further comprising: a second pair of flared portions (Wu, narrow part of 407d next to 405d, fig4D) disposed on opposite sides of the 
Re claim 9, Delpech in view of Wu teaches the device of claim 8, wherein: each of the second pair of flared portions comprise a taper with respect to the fuse body of about 30 degrees to about 60 degrees (Wu, fig4D).
Re claim 10, Delpech in view of Wu teaches the device of claim 7, wherein: each of the first pair of flared portions comprise about a taper with respect to the fuse body of about 30 degrees to about 60 degrees (Wu, fig4D).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Delpech et al. US 6271574 in view of Wu et al. US 2015/0067620 and Kothandaraman et al. US 2006/0278932.

Re claim 2, Delpech teaches the device of claim 1, further comprising: a second dielectric region (44, fig9, col6 line25) over the fuse body (21, fig9, col3 line 62) and the first dummy structure (22, fig8 and 9, col5 line62); 
Delpech does not explicitly show a second dummy structure over the second dielectric region in the gap region, the second dummy structure overlapping the fuse body.
Kothandaraman teaches a second dummy structure (408, fig4A, [38]) over the second dielectric region in the gap region, the second dummy structure overlapping the fuse body (414, fig4A, [38]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Delpech and Kothandaraman to form an X-ray inhibitive layer on top of the fuse to prevent nondestructive security breaches (Kothandaraman, [9]).

Claims 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Delpech et al. US 6271574 in view of Wu et al. US 2015/0067620 and Wu et al. US 2014/0319651.

Re claim 11, Delpech teaches the device of claim 1, further comprising: a second dielectric region (44, fig9, col6 line25) over the first fuse terminal (3, fig8, col3 line 61), the fuse body (21, fig8, col3 line 62), and the second fuse terminal (4, fig8, col3 line 61); first conductive vias (5, fig3 and 9, col3 line 51) disposed in the second dielectric region (44, fig9, col6 line25) over the first fuse terminal and having a first via pattern (fig3); and second conductive vias (6, fig3 and 9, col3 line 51) disposed in the second dielectric region (44, fig9, col6 line25) over the second fuse terminal (fig3).
Delpech does not explicitly show a second via pattern is different than the first via pattern.
Wu 651 teaches cathode (302, fig7, [46]) with via pattern (304, fig7, [47]) different than anode (16, fig7, [46]) via pattern (20, fig7, [46]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Delpech and Wu 651 to adjust via pattern for cathode and anode side to reduce electro-migration and form more robust fuse structure (Wu 651, [5, 49]).
Re claim 12, Delpech modified above teaches the device of claim 11, wherein: the second fuse terminal second edge (Wu, side of 109, fig1, [28]) is perpendicular to the fuse body (105, fig1, [21]); 
Delpech does not explicitly show the second via pattern comprises an area devoid of vias proximate to where the fuse body connects to the second fuse terminal second edge; and the second via pattern includes a via proximate to where the second fuse terminal second edge meets one of the second fuse terminal first edges.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Delpech and Wu 651 to adjust via pattern for cathode and anode side to reduce electro-migration and form more robust fuse structure (Wu 651, [5, 49]).
Re claim 21, Delpech teaches a semiconductor device having a fuse structure (20, fig8, col3 line 45), comprising: 
a region of semiconductor material (41 same material as 13, fig 1 and 9, col1 line 30-35 and col6 line 20) having a first major surface (top surface of 41 facing 42, fig9); 
a first dielectric (42, fig9, col6 line 22) over the first major surface; 
a first fuse terminal (3, fig8, col3 line 61) over a first part of the first dielectric (part of 42 directly under 3, fig8 and 9); 
a second fuse terminal (4, fig8, col3 line 61) over a second part of the first dielectric (part of 42 directly under 4, fig8 and 9) and spaced apart from the first fuse terminal to provide a gap region (region between 4 and 3 along B-B’, fig8); 
a fuse body (21, fig8, col3 line 62) over a third part of the first dielectric (part of 42 directly under 21, fig8 and 9) interposed between and connected to the first fuse terminal and the second fuse terminal (fig8); 
a first dummy structure (22, fig8 and 9, col5 line62) in the gap region on a first side of the fuse body (22 on B side of B-B’, fig8), the first dummy structure spaced apart and electrically isolated from the fuse body, the first fuse terminal, and the second fuse terminal (fig8) [[.]] , 

first conductive vias (5, fig3 and 9, col3 line 51) disposed in the second dielectric over the first fuse terminal and having a first via pattern (fig3); and 
second conductive vias (6, fig3 and 9, col3 line 51) disposed in the second dielectric over the second fuse terminal and having a second via pattern. 
Delpech does not explicitly show a second via pattern is different than the first via pattern, wherein: the second via pattern comprises an area devoid of vias proximate to where the fuse body connects to the second fuse terminal.
Wu 651 teaches cathode (302, fig7, [46]) with via pattern (304, fig7, [47]) different than anode (16, fig7, [46]) via pattern (20, fig7, [46]), wherein the second via pattern (304, fig7, [47]) comprises an area devoid of vias (center region facing fuse body, fig7 or 8)  proximate to where the fuse body connects to the second fuse terminal (302, fig7, [46]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Delpech and Wu 651 to adjust via pattern for cathode and anode side to reduce electro-migration and form more robust fuse structure (Wu 651, [5, 49]).
Delpech  does not explicitly show the first fuse terminal has first fuse terminal first edges that are parallel to the fuse body; the first fuse terminal has a first fuse terminal second edge extending between the first fuse terminal first edges and connected to a first end of the fuse body; the second fuse terminal has second fuse terminal first edges that are parallel to the fuse body; the second fuse terminal has a second fuse terminal second edge extending between second fuse terminal first edges and connected to a second end of the fuse body; the first fuse terminal first edges, the first fuse terminal second edge, the second fuse terminal first edges, and the second fuse terminal second edge define a first perimeter for the gap region in a plan view; and the first dummy structure and the fuse body are inside the first perimeter.
Wu 620 teaches the first fuse terminal (101 and 107, fig1, [28]) has first fuse terminal first edges (side of 101 facing top and bottom of page, fig1) that are parallel to the fuse body (105, fig1, [21]); the first fuse terminal has a first fuse terminal second edge (side of 107, fig1, [28]) extending between the first fuse terminal first edges (side of 101 facing top and bottom of page, fig1) and connected to a first end of the fuse body (left side of 105 adjacent to 107, fig1, [28]); the second fuse terminal (103 and 109, fig1, [28]) has second fuse terminal first edges (side of 103 facing top and bottom of page, fig1) that are parallel to the fuse body (105, fig1, [21]); the second fuse terminal has a second fuse terminal second edge extending (side of 109, fig1, [28]) between second fuse terminal first edges and connected to a second end of the fuse body; the first fuse terminal first edges, the first fuse terminal second edge, the second fuse terminal first edges, and the second fuse terminal second edge define a first perimeter (space holding 110a/b, 120a/b and 130a/b, fig1, [24, 26]) for the gap region in a plan view (fig1); and the first dummy structure (110a, 120a and 130a, fig1, [24, 26]) and the fuse body (105, fig1, [21]) are inside the first perimeter (fig1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Delpech and Wu 620 to change the dummy structure of Delpech to multiple dummy patterns as in Wu 620 to reduce variation in critical dimension of central fuse pattern (Wu 620 , [22]) as well as ensure local pattern density (Wu 620, [24]).




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Delpech et al. US 6271574 in view of Wu et al. US 2015/0067620 and Miwa et al.  US 2006/0087002.

Re claim 13, Delpech does not explicitly show the device of claim 1, further comprising: a floating doped well region in the region of semiconductor material adjacent to the first major surface, wherein the fuse body and the first dummy structure are over the floating doped well region.
Miwa teaches a floating doped well region (102, fig1, [37]) in the region of semiconductor material (120, fig1, [36]) adjacent to the first major surface (top surface of 102 facing 101, fig1, [36]), wherein the fuse body (104, fig1, [37]) is over the floating doped well region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Delpech and Miwa to form a floating doped well in layer 41 of Delpech under the fuse as a trap to suppress degradation during the fuse melt ([60]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Delpech et al. US 6271574 in view of Wu et al. US 2015/0067620 and Kuo et al. US 2010/0148915.

Re claim 14, Delpech does not explicitly show teaches the device of claim 1, wherein: the first fuse terminal is electrically coupled to a switch provided as part of the region of semiconductor material.
Kou teaches a fuse terminal (74, fig6, [25]) is electrically coupled to a switch (MOS transistor in 102, fig6, [24]) provided as part of the region of semiconductor material (50, fig6, [22]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Delpech and Kou link MOS transistor and fuse of Delpech as in fig6 of Kou to increase the yield of IC manufacturing ([4]).

Allowable Subject Matter
Claims 15-18 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claims 15-18 and 22 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “the floating doped well region defines a second perimeter in the plan view; and the first perimeter is inside the second perimeter” in combination with the other required elements of the claim 15 or 21.
Specifically, the limitations are material to the inventive concept of the application in hand to form a fuse terminal with reduced cracking defects and suppress degradation during the fuse melt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812